DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9, 10, 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/12/2022.

The Examiner notes that the claim language for Claim 3 as to the stanchions being frustroconical is shown and defined in figure 6F which is to a nonelected species.  As such Claim 3 is withdrawn as well. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-8, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mosley (US PgPub #201/0241082) in view of Newcomer (US PgPub #2013/0281003).
For Claims 1-2, figures 1-4 of Mosley ‘082 disclose a duct system for redirecting cabin supply air from a floor vent in a floor of an aircraft comprising: a chamber (floor/air duct opening, figure 1), in ducted communication with a source of cabin supply air, configured to be positioned below the floor vent; a first vertical stanchion (7b) in ducted communication with the storage chamber; a repositionable nozzle (1-3) in ducted communication with the first vertical stanchion.  While Mosley ‘082 discloses multiple sections (5-7) that can be stacked to extend the ducting system and that sections (1b and 1e) of the nozzle can be adjustable to extend by fitting within parts 1a and 1d), it is silent about the first vertical stanchion being capable of moving from a stowed position within the storage chamber to extend position outside the storage chamber.  However, figure 1 of Newcomer ‘003 teaches a duct venting system (111) having a storage chamber (112) and a multiple vertical stanchion (113-117) in ducted communication with the storage chamber; wherein the multiple vertical stanchion are capable of moving from a stowed position within the storage chamber to an extended position outside the storage chamber.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Mosley ‘082 with the telescopic stacking venting system as taught by Newcomer ‘003.  The motivation to do so would be to have a system that can be compacted down if not needed as well as can be extended to different heights in order to provide air at different heights.
For Claims 6-7, while Mosley ‘082 and Newcomer ‘003 silent about a hatch to cover and conceal the duct system, the Examiner takes Official Notice that it well known to provide a hatch in a floor that is flush with the floor to both protect what it within the floor and also to prevent injury of falling within the hole in the floor onto the structure.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Mosley ‘082 and Newcomer ‘003 with a hatch to block off and protect the duct system.  The motivation to do so would be to protect the duct system as well as to prevent things from falling into the hole in the floor.
For Claim 8, figures 1-4 of Mosley ‘082 disclose that the repositionable nozzle is rotatable. 
For Claim 11, while Mosley ‘082 teaches that the nozzle is repositionable, but an hinged joint (1c), it is silent about it being a corrugated section.  The Examiner takes Official Notice that it is well known in the art to use a variety of different structures that allow movement of a duct system to a desired location including corrugated sections.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Mosley ‘082 with a corrugated section.  The motivation to do so would be to bend or move the nozzle in any direction with only one structural member.
For Claim 12, figures 1-4 of Mosley ‘082 disclose that the repositionable nozzle comprises a 90 degree exit port. 

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mosley (US PgPub #201/0241082) in view of Newcomer (US PgPub #2013/0281003) as applied to claim 2 above, and further in view of Dimarco (CA Patent #2453882).
For Claim 4, while Newcomer ‘003 teaches a telescopic vent system, it is silent about flanges on the stanchions and storage chamber.  However, figures 1-3 and 11 of Dimarco ‘882 teach a telescopic venting system that has stanchions and a supply chamber that are connected together thru flanges that hold the various portion at a desired position.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Mosley ‘082 and Newcomer ‘003 with the flanged construction to hold section together.  The motivation to do so is to have the section be movable and stop at desire locations to maintain proper rigidity.
For Claim 5, while Mosley ‘082, Newcomer ‘003 and Dimarco ‘882 are silent about using magnetic surfaces to hold the sections together.  It is well kwon in the art to use magnets to hold pieced in desire positions.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Mosley ‘082, Newcomer ‘003 and Dimarco ‘882 with magnets.  The motivation to do so would be to provide a passive locking system.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        10/18/2022